Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Given that petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Jackson v Prack, 89 AD3d 1297 [2011]; Matter of Jones v Prack, 87 AD3d 1256 [2011]). Although petitioner seeks restoration to the program status he enjoyed prior to the disciplinary determination, he has no constitutional or statutory right to such relief (see Matter of Applegate v Fischer, 89 AD3d 1303, 1304 [2011]; Matter of Rhodes v Smith, 78 AD3d 1391, 1391 [2010]).
Peters, PJ., Rose, Malone Jr., Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.